Citation Nr: 0834947	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran has unverified service from 1998 to 2003, to 
include but not limited to periods of active duty/active duty 
training from June 15, 1998 to September 12, 1998; October 5, 
1998 to January 2, 1999; June 21, 1999 to August 21, 1999; 
June 2001 to July 2001; and January 2003 to April 2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for asthma.

On December 18, 2007, the veteran testified before the 
undersigned Veterans Law Judge via videoconference at the RO 
in St. Paul, Minnesota.  A transcript of the hearing has been 
associated with the claims file. 

At the December 2007 Board hearing, the veteran's 
representative asserted an informal claim of service 
connection for an additional lung condition.  From a review 
of the record, the specific lung condition referenced by the 
veteran's representative is unclear to the Board.  No action 
has been taken with respect to this claim and it is referred 
to the RO for clarification and appropriate action.


FINDING OF FACT

The veteran has not shown a current diagnosis of asthma.


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Here, the RO sent correspondence in July 2006 that fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification:  (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  See Pelegrini II.  

The July 2006 letter also informed the veteran regarding the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  The veteran was afforded a VA examination in April 
2007.
The veteran has not indicated that he was seen regarding his 
claimed asthma by any medical care provider at any time, 
other than the treatment currently of record.  Therefore, the 
veteran's service treatment records and all identified and 
authorized post-service treatment records available and 
relevant to the issues on appeal have been requested or 
obtained.
 
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection for Asthma

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

While there is evidence that the veteran was treated for 
respiratory conditions during service and that he was 
diagnosed with asthma on one occasion during service, there 
is no current medical evidence of record showing a diagnosis 
of asthma. 

The veteran contends that his claimed asthma is related to 
his period of service.  The veteran further contends that he 
was diagnosed with pneumonia in service and has been burdened 
with the condition ever since that time.  The veteran stated 
that he has been diagnosed with multiple lung conditions, 
including pneumonia and chronic asthma, and that his lung 
condition is directly related to service.  
Record of the veteran's examination dated July 15, 1997 
conducted for the purpose of entry into service is silent for 
any abnormality as to the mouth and throat or lungs and 
chest.  The veteran did not report a history of chronic or 
frequent colds, chronic cough, or asthma.  

Record of the veteran's examination dated January 17, 1999 
conducted for the purpose of separation from one of his 
periods of service is silent for any abnormality as to the 
mouth and throat or lungs and chest.  The veteran reported 
that he was in good health and did not report a history of 
chronic or frequent colds, chronic cough, or asthma.  

Record of private treatment dated April 28, 1999 indicates 
that the veteran sought a note from the physician that would 
excuse him from his weekend military service.  The veteran 
reported that he had been previously diagnosed with 
bronchitis.  Chest auscultation revealed somewhat coarse 
breath sounds and a little bit of a cough.  Peak flow testing 
was good and x-ray examination looked quite good as compared 
to 1995 results.  No acute infiltrates were found.  The 
veteran was diagnosed with bronchitis with a little bit of 
residual lung irritation.  The veteran was advised to quit 
smoking and use an inhalation medication.

The veteran's service treatment records dated July 28, 1999 
indicate that the veteran complained of a sore throat, 
productive cough, green sputum, occasionally blood-streaked, 
and nasal congestion.  At the time of the treatment, the 
veteran reported that he was a smoker.  The veteran's chest 
was found to be clear and he was diagnosed with bronchitis 
and pharyngitis.  X-ray examination revealed normal heart and 
lungs.  The veteran was prescribed antibiotics.  

Treatment records dated August 10, 1999 indicate that the 
veteran completed the course of medication prescribed to him 
approximately two weeks prior, and that the symptoms of which 
he complained had returned and worsened.  At the time of the 
treatment, the veteran reported that smoked one pack of 
cigarettes per day, which he reported was more than his usual 
habit.  The veteran's lungs were clear to auscultation except 
for an occasional expiratory squeak.  The veteran was 
diagnosed with bronchitis, advised to quit smoking, and 
prescribed medication.
Record of the veteran's examination dated August 11, 1999 
conducted for the purpose of separation from one of his 
periods of service is silent for any abnormality as to the 
mouth and throat or lungs and chest.  The record of 
examination indicates that the veteran reported that he was 
in good health, that he was taking medication, was a smoker, 
and had coughed up blood.  It appears that the examiner noted 
that the veteran was currently being treated for bronchitis.   

Treatment records dated August 16, 1999 indicate that the 
veteran's cough and hoarseness had persisted   At this time 
the veteran reported that he had reduced his smoking from one 
pack of cigarettes per day to two cigarettes per day.  
Auscultation of the lungs revealed scattered squeaks to the 
right field.  The veteran was diagnosed with pneumonitis, and 
was prescribed medication.

Treatment records dated August 19, 1999 indicate that the 
veteran's cough and mild hoarseness had persisted.  Chest 
auscultation revealed squeaking rales in the right lung 
field.  The veteran was diagnosed with bronchiolitis and 
referred to the radiology department of a civilian medical 
facility for assessment of a spirulated mass in the right 
apex.  X-ray examination revealed no pulmonary nodules and no 
significant abnormality. 

Record of private treatment dated August 25, 1999 indicates 
that the veteran sought follow-up care for pneumonitis and 
suspicious chest pain.  The veteran reported that he smoked 
one pack of cigarettes per day and that he was not interested 
in quitting.  The veteran denied a history of asthma.  
Physical examination revealed mild erythematous of the 
throat, likely secondary to smoking and mild end expiratory 
wheezing without rales or rhonchi in the chest.  Spirometry 
testing revealed FEF 25/75 of 82% and a predicted peak flow 
of 660.  The veteran was diagnosed with tobacco use disorder 
and asthma, probable mild intermittent with recent 
exacerbation due to lung infection.  The veteran was advised 
to quit smoking and was prescribed inhalation medication.  X-
ray examination compared to April 28, 1999 results revealed 
no abnormalities.  

Record of private treatment dated September 20, 1999 
indicates that x-ray examination revealed bilateral apical 
pleural parenchymal scarring, likely related to old 
granulomatous infection.  The physician opined that this 
condition likely represents histoplasmosis.  Chest 
auscultation revealed one little wheeze in the upper left 
chest resolved by coughing.  At the time of the treatment, 
the veteran reported that he had stopped smoking.  The 
physician's assessment was of a patient with old scarring 
findings upon x-ray examination, no active disease present. 

Record of private treatment dated May 8, 2000 indicates that 
the veteran complained of a cough productive of yellow-green 
sputum for several weeks, with mild wheezing.  At the time of 
the treatment, the veteran reported that he smoked 
approximately one-half pack of cigarettes per day and was not 
interested in quitting.  The veteran also reported that he 
had not been using his inhalation medication because he would 
be discharged if the Marines found out that he had asthma.  
Physical examination revealed a raspy cough and an occasional 
mild wheeze in the chest.  X-ray examination revealed 
bilateral apical scarring consistent with past results.  The 
physician diagnosed the veteran with bronchitis.  The 
physician described the veteran as a man with asthma who 
smokes cigarettes.  The physician stated that he advised the 
veteran to quit smoking and prescribed medication.

Record of private treatment dated August 24, 2000 indicates 
that the veteran reported a cough lasting several weeks that 
was productive of some phlegm.  The veteran reported that he 
smoked and was not interested in quitting.  The veteran 
reported that he had not needed to use prescription 
inhalation medication.  The physician found the veteran's 
chest to be clear.  The physician diagnosed the veteran with 
bronchitis, probably atypical, and urged the veteran to quit 
smoking.  The physician noted the veteran's history of 
reactive airway and prescribed medication.

Record of private treatment dated December 5, 2002 indicates 
that the veteran complained that his asthma symptoms were 
getting worse.  Spirometric testing revealed that the 
veteran's FEV-1/FVC was 68 percent of predicted volume.  A 
notation was made indicating a possible mild obstruction.  
The veteran's inhalation medication was continued.  

A service treatment record dated January 30, 2003 indicates 
that because of the veteran's habitual use of prescription 
inhalation medication and impending call from drill training 
status to active duty, further evaluation as to his retention 
in service should be conducted.  The veteran underwent a 
pulmonary consultation on February 3, 2003.  At that time the 
veteran reported that he has nocturnal wheezing and 
occasional sneezing.  He reported that he did not have 
coughing productive of sputum.  The veteran reported that he 
had smoked one pack of cigarettes per day for the last seven 
years.  The veteran reported that his paternal aunt and 
maternal uncle have a history of asthma and allergies.  
Physical examination revealed clear lungs.  The examiner 
noted the spirometry results measured during treatment on 
December 5, 2002.  The examiner stated that according to the 
criteria that he uses, the veteran had a moderate 
obstruction, and that the veteran's moderate obstruction at 
baseline requiring combined inhalers placed the veteran at a 
high risk for complications, gas mask usage, and certain 
environmental provocations.  

Record of treatment dated February 6, 2003 indicates that the 
veteran had a history of reversible obstructive airway 
disease and use of inhalation medication.  The examiner noted 
the veteran's family history of asthma and allergies and the 
veteran's smoking habit of one pack of cigarettes per day.  
The examiner noted that the veteran was able to climb one 
flight of stairs and run one quarter mile.  Physical 
examination revealed clear lungs.  An additional record of 
treatment dated February 11, 2003 indicated that the veteran 
would be expected to experience high level activity and much 
environmental exposure when deployed.  The examiner 
recommended that the veteran be deactivated and returned to 
his parent reserve center to continue medical care.  The 
examiner also recommended that the veteran quit smoking. 

Record of treatment dated February 20, 2003 indicates that 
the veteran's battalion surgeon believed that if the veteran 
were to suffer a significant respiratory event while wearing 
a gas mask, that his life would be compromised.  The surgeon 
recommended that the veteran be removed from field 
operations.  The surgeon noted that the veteran had been 
evaluation extensively for reactive airway disease and that 
it had been recommended that the veteran be deactivated.  The 
surgeon noted that the veteran smoked one or two packs of 
cigarettes per day.  An additional notation by another party 
was made in the veteran's service treatment records on 
February 27, 2003.  The party reported that the veteran 
denied experiencing asthma attacks since arriving in-theatre 
two weeks prior.  The party stated that the duty environment 
had worsened the veteran's symptoms and that he recommended 
that the veteran be removed from the theatre; given the 
potential for controlling severe complications for 
restrictive airway disease in an environment requiring the 
use of a gas mask.

Record of VA examination dated in April 2007 indicates that 
the veteran reported that he got pneumonia and was 
subsequently diagnosed with asthma.  The course of the 
veteran's condition since onset was described as 
intermittent, with remissions.   The treatment given for the 
veteran's condition was noted as inhaled bronchodilator, 
intermittent, and the veteran's response to such treatment 
was noted as good, with symptoms relieved.  On physical 
examination, there was no evidence of abnormal respiratory 
findings, venous congestion or edema, chest expansion, chest 
wall scarring or deformity, or any condition that may be 
associated with pulmonary restrictive disease.  Spriometry 
results revealed normal spirometry and normal diffusing 
capacity, and that the veteran's FEV-1/FVC was 85 percent of 
predicted volume.  The examiner noted that the veteran was a 
non-smoker.  The examiner determined that the diagnostic 
criteria for asthma were not met.  The examiner stated that 
asthma is not caused by or is a result of bronchitis and 
pneumonia, and that it is largely a genetic disease not 
caused by military service.  The examiner stated that there 
was no evidence that the veteran had current symptoms or a 
history of reversible airway obstruction, which is the 
hallmark of asthma.  The examiner opined that the veteran's 
smoking was the likely cause of his in-service bronchitis and 
pneumonia.  The examiner stated that since the veteran had 
stopped smoking, his respiratory problems have resolved. The 
examiner indicated that the veteran's medical records and 
claims file were reviewed.

The veteran's representative, in her Statement of Accrued 
Representative in Appealed Case dated in July 2007, contends 
that the opinion rendered at the time of the April 2007 VA 
examination is inadequate for rating purposes because the 
examiner did not address the issue of aggravation.  The 
veteran's representative contends that the VA examiner did 
not consider the veteran's previous history, as noted in his 
treatment records, of reversible obstructive airway disease.  
The veteran's representative also contends that the veteran's 
respiratory problems have not resolved, and that the examiner 
was incorrect in stating such.

The Board notes that the examiner had been asked by the RO to 
render an opinion as to whether the veteran's bronchitis and 
pneumonitis noted during active duty was the beginning of the 
veteran's asthma, and whether the veteran's asthma were 
aggravated beyond its normal progression during service.  The 
examiner, by determining that the veteran did not present 
with asthma, and also by stating that asthma is not caused by 
or is a result of bronchitis and pneumonitis, satisfied the 
first RO request for an opinion.  However, the examiner did 
not opine as to the issue of aggravation because the veteran 
did not present with asthma.  Without a current diagnosis of 
a disability, an opinion as to aggravation of such disability 
is moot.

The Board further notes that it appears that the VA examiner 
was indeed incorrect in stating that the veteran did not have 
a history of reversible obstructive airway disease.  The 
veteran's treatment records contain notations as to 
restrictive airway disease and reversible obstructive airway 
disease.  However, this misstatement does not bring into 
question the examiner's determination, based on objective 
medical evidence, that the veteran did not meet the 
diagnostic criteria required for a diagnosis of asthma and 
thus, did not present with asthma at the time of the April 
2007 VA examination.  

Finally, the Board notes that the veteran has not provided 
any medical evidence of continued respiratory problems, 
including asthma.  The last evidence of record describing the 
veteran's respiratory problems was dated in February 2003, 
four years prior to the April 2007 VA examination.  There is 
no evidence that the veteran has continued medical treatment 
for asthma.  

As there is no evidence establishing a current diagnosis of 
asthma, there cannot be a discussion as to whether there 
exists a medical nexus between military service and claimed 
asthma.  Thus, service connection for asthma is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As set forth above, in the absence of a showing of a current 
disability, there can be no valid claim for service 
connection.  The preponderance of the evidence is against the 
veteran's claim for service connection for asthma, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
asthma, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


ORDER

Service connection for asthma is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


